Citation Nr: 0008625	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  93-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $11,321.05, plus 
interest.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued in September 1992.  The appellant presented testimony 
at a personal hearing conducted before the undersigned Member 
of the Board in April 1999.  


REMAND

Appellate review of the veteran's waiver claim at this time 
would be premature.  The pertinent facts in this case may be 
briefly stated.  The veteran and his former wife purchased a 
house in Sprott, Alabama, in September 1975, using a home 
mortgage loan which was guaranteed, in part, by VA.  On 
August 1, 1982, they defaulted on the mortgage obligation and 
foreclosure proceedings were subsequently filed against them.  
The property was sold at a foreclosure sale in February 1983.  
VA paid a claim to the mortgage holder under its loan 
guaranty obligation.  The veteran was ultimately found to be 
responsible for this resulting indebtedness, in the amount of 
$11,321.05, plus interest.  The veteran submitted a claim for 
waiver of recovery of the indebtedness in 1992.

The veteran contends, in essence, that the loan guaranty 
indebtedness is invalid because of a failure on the part of 
VA and the mortgagee to provide him adequate notice of 
foreclosure.  Indeed, there is evidence of record that notice 
of the pending foreclosure sale was sent to the last known 
address of the veteran in December 1982.  The veteran did 
contact the VA, by letter, dated December 21, 1982, as well 
as the mortgagee, by telephone in January 1983, to discuss 
the foreclosure, possible alternatives and his current 
status.  Apparently, the veteran was then incarcerated in a 
state medical facility pending criminal legal proceedings.  
It appears that the veteran was told during the telephone 
conversation in January 1983, that he would be contacted 
again by telephone through a social worker if a final 
decision was made to proceed with foreclosure.  It does not 
appear from the record that such contact was made.  The 
record shows that the foreclosure sale took place on February 
3, 1983, and that the veteran subsequently inquired as to 
possible redemption of the subject property in February 1983.  

The veteran has repeatedly stated that he was not provided 
proper notice of the Foreclosure and Foreclosure Sale.  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) 
(1999).  An informal dispute as to the amount or existence of 
the debt is defined in Department regulations as a 
communication in writing that questions whether the debtor 
owes the debt or whether the amount is accurate.  Ibid.  In 
light of the foregoing contention, the Committee must address 
the issue of the validity of the debt in concert with the 
waiver claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
Board finds that the appellant's dispute as to whether he 
remains legally obligated to VA for the loan indebtedness is 
a specific challenge to the validity of the creation of the 
debt.  

Regarding the question of whether VA's attempt to notify the 
veteran was adequate, the Board notes that VA's Office of 
General Counsel issued a precedent opinion addressing the 
question of notice.  See O.G.C. Prec. Op. 15-94 (June 23, 
1994).

Under the aforementioned circumstances, it is necessary that 
the case be remanded to the originating agency for the 
following actions:

1.  The RO should take appropriate steps 
to contact the appellant and ask that he 
furnish any information or documentation 
which he may have concerning the issues 
on appeal.

2.  After accomplishing the foregoing, 
the case should be referred to the VA 
Regional Counsel an opinion concerning 
the validity/enforceability of the 
indebtedness.  The nature and extent of 
the veteran's liability to VA under its 
loan guaranty obligation, to include a 
thorough discussion of the relevant legal 
theories (indemnity and subrogation) from 
which his liability attaches, must be 
specifically considered.  Also, adequacy 
of due process pertaining to the 
foreclosure sale must be considered, 
including the veteran's allegations that 
he was provided with improper notice.  A 
copy of the Regional Counsel's opinion 
should be furnished to the veteran.  
Another copy should be associated with 
the veteran's claims folder and the loan 
guaranty folder.

3.  The validity of creation of the 
indebtedness must be adjudicated.  Any 
additional development that is necessary 
in order to adjudicate the issue must be 
undertaken.  The RO must notify the 
veteran of the determination and of his 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.  

4.  If the veteran's loan guaranty 
indebtedness is found to be legally 
enforceable, he should be asked to 
complete a current VA financial status 
report.  The RO should also request from 
the veteran complete copies of his 
Federal income tax returns for 1998 and 
1999, complete copies of all installment 
contract and credit card invoices 
received within the prior two month 
period along with the financial status 
report.

5.  Thereafter, the Committee should 
readjudicate the veteran's waiver claim.  
Supporting analysis and explanation for 
the decision must be provided.  The 
veteran should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO subsequent to the 
issuance of the December 1992 statement 
of the case.  The veteran should then be 
afforded the opportunity to reply 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


